Citation Nr: 1206392	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  08-01 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a temporary total evaluation for hospitalization for a service-connected condition under 38 C.F.R. § 4.29.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant 



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The appellant had active military service from June 1980 to July 1981.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision. 

In October 2010, the appellant appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing.  The hearing transcript is associated with the claims folder.  In December 2010, the Board denied the appellant's claims.  The appellant appealed this denial to the Court of Appeals for Veterans Claims (Court), and pursuant to a July 2011 Court order, the Board's decision was affirmed with regard to the denial of service connection for a lower back disability and vacated with regard to the two psychiatric claims.  The appellant's claim was returned to the Board for action consistent with a joint motion for remand (JMR).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for an acquired psychiatric disorder.  

As an initial point, the Board wishes to make clear that for the forgoing reasons, based on the evidence of record, another Board hearing is not warranted.  The Board initially denied the appellant's psychiatric claims in a December 2010 decision, but the decision was vacated with regard to the issues currently on appeal, and was returned to the Board for redetermination, consistent with a joint motion for remand (JMR).  The JMR was premised on the fact that the Board hearing had not complied fully with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Bryant held that 38 C.F.R. 3.103(c)(2) required that the RO official or Veterans Law Judge (VLJ) who conducted a hearing fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The JMR suggested that in this case, while the undersigned VLJ explained, in detail, the issues on appeal, the VLJ failed to "explain fully" the outstanding issues material to substantiating the appellant's claim.
  
The JMR did explain that in the appellant's case the issue material to substantiating his claims is evidence that his psychiatric disorder first manifested in service or was otherwise causally related to events in service.  Again, the parties did not cite what part of this was not provided at hearing, it which this very issue was addressed. 

The Board initially decided the appellant's claim because the evidence of record did not establish that the criteria for service connection for an acquired psychiatric disability had been met.  The Board reviewed the evidence of record at that time and found that it provided an adequate basis for a decision, but ultimately did not support a grant of service connection.  Moreover, the Board specifically found in 2010 that there was no outstanding evidence that needed to be obtained in order to reach a fair determination on the appellant's claim. 

The JMR suggested that the undersigned VLJ may not have specifically explained "fully" the outstanding issues that were material to substantiating the appellant's claim at his Board hearing, without indicating what it was that the VLJ should have said and failing to cite what, in fact, was said at the hearing that would satisfy the Bryant requirements, even if this decision applied in this case, which is now clear does not.  However, for the following reasons, any such failure is ultimately immaterial to the resolution of the appellant's appeal:  

First, since the JMR was issued regulatory changes were promulgated, effective August 23, 2011, to clarify that 38 C.F.R. § 3.103(c)(2) only applies to hearings before the agency of original jurisdiction.  In other words, the holding in Bryant is not applicable to Board hearings; as Board hearings were never intended to be covered by the hearing provisions in 38 C.F.R. § 3.103, as Board hearings are governed by the hearing provisions in 38 C.F.R. Part 20, subpart H.  Thus, the regulatory clarification has effectively mooted the holding in Bryant as it pertains to the Board.  As such, even were the appellant's claim to be remanded for another hearing, the VLJ at the new hearing would be under no obligation to "fully" explain to the appellant issues material to substantiating his claim under this regulation (beyond what was clearly done in the prior hearing).  Thus, the basis of the JMR is effectively moot.

Importantly, the regulatory change is clearly retroactive.  The change in August 2011 does not modify the rules regarding hearings, but provides clarity regarding a pre-existing rule, clearly and unambiguously stating that 38 C.F.R. § 3.103(c)(2) only applies to hearings before the agency of original jurisdiction, not the Board as Board hearing are governed by the hearing provisions in 38 C.F.R. Part 20, subpart H.  

Second, in the JMR, which was drafted by the appellant's representative, the representative explained specifically what was material to substantiating the appellant's claim; and the JMR even pronounced that on remand the appellant would be free to submit this evidence.  As such, it cannot be said that the appellant lacks actual knowledge of what is necessary to substantiate his claim, as it was clearly spelled out in the JMR.  More importantly, the Board makes the following finding of fact: Given his testimony, the appellant clearly had actual knowledge of what was necessary to substantiate his claim at the hearing before the undersigned, if not well before.  In this regard, it is important to note that the undersigned has spoken directly with the Veteran at hearing.

Third, to the extent (if any) that the Board's failure to fully explain to the appellant issues material to substantiating his claim to him constituted harmful error, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Rather, the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  See id.  Here, neither the appellant, nor his representative, has actually suggested that the appellant was in any way prejudiced by any failure of explanation on behalf of the Board.  

Importantly, the JMR in this case did not order a new hearing.  Instead, it required the Board to undergo a "critical examination" of the justification for its previous decision, which the Board has done above.  If the JMR required to the Board to return the case to the RO for a second Board hearing, it should have so required it within the four corners of the JMR.  It did not.  The JMR simply required the Board to undergo a "critical examination".  The requirements of the JMR have been met above.  For multiple reasons, as cited above and below, a second hearing is not required.    

Beyond the above, a review of the hearing transcript in October 2010 clearly indicates that the appellant understood what was required to prevail in his case.  The appellant, with the assistance of a highly qualified representative, clearly testifies that he did not have a problem prior to service, the problems he had in service that allegedly lead to his disability, and that he has been currently diagnosed with the condition at issue (hearing transcript at pages two to six).  The Board can find no flaw in the representative's presentation of this case at hearing.  The hearing provided the appellant with an opportunity to provide his testimony in a manner that fully supported his claims at that time and there is every basis for a finding that the appellant fully understood what was required to prevail in this case.  In this regard, it is important to note that this was not a complex issue:  The appellant claims that he has a disability as the result of his military service from June 1980 to July 1981, nothing more.  The fact that the Board disagreed with the appellant's contentions, finding against the claim, does not, ipso facto, suggest that the appellant did not understand "fully" the outstanding issues that were material to substantiating his claim at his Board hearing.  Significantly, there was never any suggestion in the JMR that would support a finding that the appellant did not, in fact, fully understand the outstanding issues that were material to substantiating his claim.

As such, for the reasons cited above, the Board makes the following factual finding: the appellant fully understood the outstanding issues that were material to substantiating his claim at the time of his hearing before the Board; and, therefore, an additional hearing is not warranted or required on remand.

Nevertheless, for the following reasons, a remand is unfortunately necessary in this case.  The JMR explained that on remand the appellant would be free to submit additional evidence and argument on the questions at issue, and the Board would be free to seek any other evidence deemed necessary to the resolution of the appellant's claim.  Additional evidence was received in November 2011.

Specifically, a letter from a VA psychologist suggested that the appellant's instances of poor judgment and behavior in service, for which he lost rank and pay, were the result of his current bipolar disorder.  However, the psychologist provided little rationale for his conclusion and did not address potentially relevant factors such as the fact that no psychiatric disorder was diagnosed in service, to include at the appellant's separation physical, no psychiatric treatment was received for multiple decades after service, and the appellant only began complaining of psychiatric problems in conjunction with a claim for disability benefits.  As such, this opinion alone is considered insufficient to support a grant of service connection.  

Nevertheless, given the suggestion that the appellant's currently diagnosed bipolar disorder might be related to his military service, VA's duty to provide a VA examination is triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Additionally, because the issue of entitlement to a temporary total evaluation for hospitalization for a service-connected condition under 38 C.F.R. § 4.29 is contingent on the resolution of the appellant's service connection claim, it too is remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's VA treatment records from January 2008 to the present. 

2.  Then, schedule the appellant for a VA psychiatric examination.  The appellant's claims file should be provided.  A complete rationale should be provided for any opinion expressed.  The examiner should diagnose any current acquired psychiatric disability, to include bipolar disorder, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current psychiatric disability either began during or was otherwise caused by the appellant's military service.  

In doing so, the examiner should specifically address the service treatment records showing multiple episodes of misconduct during service; the finding that the appellant was found to be psychiatrically normal at separation; the multiple decade gap between separation from service and the appellant's first post-service psychiatric treatment; and the November 2011 letter from the appellant's treating psychologist.  Finally, the examiner should note whether there are any credibility issues with the appellant's presentation at his examination. 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the appellant and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

